78 F.3d 578
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Richard L. BAST, Petitioner.
No. 95-8105.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 29, 1996.

Richard L. Bast, Petitioner Pro Se.
PETITION DENIED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Richard L. Bast filed this petition for a writ of mandamus asking the court to rescind the district court's order imposing sanctions against him.   However, mandamus is not a substitute for appeal.  In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).   Because Bast may challenge the sanction order by way of an appeal, we deny the petition for a writ of mandamus.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court an argument would not aid the decisional process.

PETITION DENIED